Exhibit 10.1

 

AMENDMENT TO
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO SENIOR EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
made as of February 28, 2008, by and between Deckers Outdoor Corporation, a
Delaware corporation (the “Company”), and                  (the “Executive”) and
is effective as of January 1, 2008.

 

RECITALS

 

WHEREAS, the Company and Executive are parties to that certain Senior Executive
Employment Agreement dated as
of                                (the “Agreement”); and

 

WHEREAS, the Company and Executive have agreed to enter into this Amendment to
amend the Agreement on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree that the Agreement shall be amended as follows:

 


1.             SECTION 1.3.  SECTION 1.3 SHALL BE AMENDED AND RESTATED TO READ,
IN ITS ENTIRETY, AS FOLLOWS:


 

“1.3         TERM. The term of the Executive’s employment under this Agreement
will commence on the effective date of this Agreement as first written above and
will continue, unless sooner terminated, until December 31, 2009. Employment of
the Executive is at will and will continue until such time as written notice of
termination is given by the Company or written notice is given by the
Executive.”

 


2.             SECTION 2.1.  SECTION 2.1 SHALL BE AMENDED AND RESTATED TO READ,
IN ITS ENTIRETY, AS FOLLOWS:


 

“2.1         BASE SALARY. Effective as of January 1, 2008, the Company will pay
to the Executive an annual base salary of
                                             Dollars ($                  ) to be
paid in equal installments in accordance with the Company’s general payment
policies in effect during the term hereof (the “Base Salary”). Executive’s
annual base salary may be reviewed prior to December 31, 2008 and appropriate
increases to salary implemented. If Executive’s annual base salary is not
revised effective January 1, 2009, then Executive’s then existing salary will
continue on a monthly basis until changed. This provision does not alter the
at-will nature of Executive’s employment or the provisions of Articles III and
IV below.”

 


3.             SECTION 4.3.  SUBSECTION (F) OR SECTION 4.3 SHALL BE AMENDED AND
RESTATED TO READ, IN ITS ENTIRETY, AS FOLLOWS:


 

“(f)          pay the Executive severance, commencing on the thirtieth (30th)
day following the termination date, of twelve (12) monthly payments equal to
one-twelfth (1/12th) of the Executive’s Annual Base Salary in effect immediately
prior to the time such termination occurs.  Severance will be mitigated on a
dollar for dollar basis for any income received by Executive for duties
performed for Company or any third party during the twelve (12) months following
termination.  The severance payment required under this subsection shall be
conditioned upon the Executive confirming the release in Section 5.2 hereof;
and”

 

--------------------------------------------------------------------------------


 


4.             NO OTHER CHANGES.  EXCEPT AS EXPRESSLY MODIFIED BY THIS
AMENDMENT, ALL TERMS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED WILL BE DEEMED AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the parties have executed this Amendment to Senior Executive
Employment Agreement as of the date first above written.

 

 

 

 

THE COMPANY

 

 

 

 

DECKERS OUTDOOR CORPORATION

 

a Delaware corporation

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Name:

 

 

 

 

2

--------------------------------------------------------------------------------